19-12417-mew            Doc 45       Filed 08/14/19      Entered 08/14/19 16:04:01               Main Document
                                                        Pg 1 of 6


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                 )        Chapter 11 Case
 In re:                                                          )
                                                                 )        Case No. 19-12417 (MEW)
     HVI CAT CANYON, INC.                               )        )
                                                        )        )
                                        Debtor.         )        )
                                                                 )
 INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105(a), 363(b), AND 363(c) AND FED.
  R. BANKR. P. 6003 AND 6004 FOR (I) AUTHORITY TO (A) CONTINUE EXISTING
       CASH MANAGEMENT SYSTEM, (B) HONOR CERTAIN PREPETITION
 OBLIGATIONS RELATED THERETO, AND (C) MAINTAIN BUSINESS FORMS AND
           EXISTING BANK ACCOUNTS AND (II) RELATED RELIEF

            Upon the Motion, dated July 30, 2019 (“Motion”), of HVI Cat Canyon, Inc., as debtor and

 debtor in possession (“Debtor”), pursuant to sections 105(a), 363(b), and 363(c) of the Bankruptcy

 Code and Bankruptcy Rules 6003 and 6004, Debtor requests: (i) authority to (a) continue to use

 its existing cash management system (“Cash Management System”), as described herein, including

 the continued use of the Rabobank Account1; (b) honor certain prepetition obligations related to

 the Cash Management System; and (c) maintain existing business forms; and (ii) related relief, all

 as more fully set forth in the Motion; and the Court having jurisdiction to consider the Motion and

 the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended

 Standing Order of Reference M- 431, dated January 31, 2012 (Preska, C.J.); and consideration of

 the Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b);

 and due and proper notice of the Motion having been provided to the Notice Parties, and it

 appearing that no other or further notice need be provided; and a hearing having been held to

 consider the relief requested in the Motion (“Hearing”); and upon the Dimitrijevic Declaration, the

 record of the Hearing and all of the proceedings had before the Court; and the Court having found

 and determined that the relief sought in the Motion is necessary to avoid immediate and irreparable



 1
     Capitalized terms not otherwise defined herein are ascribed the meaning provided in the Motion.
19-12417-mew         Doc 45    Filed 08/14/19    Entered 08/14/19 16:04:01          Main Document
                                                Pg 2 of 6


 harm to Debtor and its estate as contemplated by Bankruptcy Rule 6003 and is in the best interests

 of Debtor, its estate, creditors, and all parties in interest, and that the legal and factual bases set

 forth in the Motion establish just cause for the relief granted herein; and after due deliberation and

 sufficient cause appearing therefor, it is

         ORDERED that the Motion is granted on an interim basis to the extent set forth herein;

 and it is further

         ORDERED that, pursuant to section 105(a) of the Bankruptcy Code, Rabobank is directed

 to honor transfers, as directed by Debtor, of funds among current and any new bank accounts;

 provided, however, that the Debtor will notify the U.S. Trustee and its secured lenders, UBS AG

 London Branch and GLR, LLC, should it intends to open any new bank accounts; provided further,

 however, that nothing in this Order shall specifically authorize any such transfer; and it is further

         ORDERED that Debtor shall maintain accurate records of all transfers within the Cash

 Management System so that all post-petition transfers and transactions shall be adequately and

 promptly documented in, and readily ascertainable from, its books and records, to the same extent

 maintained by Debtor before the Petition Date; and it is further

         ORDERED that Debtor is authorized to: (i) designate, maintain and continue to use the

 Rabobank Account in the name and with the account number existing immediately before the

 Petition Date and (ii) pay any Bank Fees or other charges associated with the Rabobank Account

 whether arising before or after the Petition Date; and it is further

         ORDERED that, except as otherwise provided in this Interim Order, Rabobank is

 authorized and directed to continue to maintain, service, and administer the Rabobank Account

 without interruption and in the usual and ordinary course, and to receive, process, honor, and pay

 all checks, drafts, wires, or other transfers by the holders or makers thereof, as the case may be;


                                                   2
19-12417-mew        Doc 45     Filed 08/14/19     Entered 08/14/19 16:04:01         Main Document
                                                 Pg 3 of 6


 provided, however, that nothing contained herein shall (i) require a financial institution to honor

 any check, wire, or other transfer unless the account has good and collected funds at the time of

 the requested action or (ii) authorize any financial institution to honor any check, draft, wire, or

 other transfer issued or dated before the Petition Date, except as otherwise provided by order of

 this Court; provided, further, however, that any such financial institution is authorized to accept

 and honor, at the Debtor’s instruction and based on the Debtor’s representation in good faith that

 such payment is authorized by an order of this Court, any check, ACH transfer, draft, wire, or other

 transfer drawn or issued by Debtor before the Petition Date, and such financial institution shall not

 have any liability to any party for relying on the instructions of and representations by Debtor as

 provided herein, nor shall any bank honoring or not honoring any check or other item as a result

 of good faith error be liable to any party therefor; and it is further

         ORDERED that that certain existing deposit agreement between Debtor and Rabobank

 shall continue to govern the post-petition cash management relationship between Debtor and

 Rabobank, and that all of the provisions of such agreements, including, without limitation, the

 termination and fee provisions, shall remain in full force and effect; and it is further

         ORDERED that nothing contained herein shall prevent Debtor from closing any existing

 deposit account as it may deem necessary and appropriate, and financial institutions are authorized

 to honor Debtor’s request to close any bank accounts; provided, however, that Debtor will notify

 the U.S. Trustee and its secured lenders, UBS AG London Branch and GLR, LLC, should it close

 any bank accounts; and it is further

         ORDERED that Debtor is authorized to use its existing Business Forms and is not required

 to obtain new stock reflecting their status as debtors in possession; provided, however, that Debtor

 will: (i) as soon as practicable after the entry of an Order granting this Motion, stamp or print its


                                                    3
19-12417-mew       Doc 45      Filed 08/14/19    Entered 08/14/19 16:04:01         Main Document
                                                Pg 4 of 6


 check stock with “Debtor in Possession” and its Chapter 11 Case number; (ii) make reasonable

 best efforts to include a reference to its status as debtor in possession on its Business Form; and,

 (iii) to the extent Debtor obtains new Business Forms, Debtor will cause them to identify its status

 as a debtor in possession; and it is further

         ORDERED that to the extent a bank in the ordinary course of the Cash Management

 System incurs an overdraft or other event giving rise to an uncovered debit, resulting from a

 payment made in accordance with the Order entered by this Court approving the use of cash

 collateral, the bank shall be authorized to cover the overdraft or debit from funds of Debtor in its

 possession and available for that purpose; and it is further

         ORDERED that Debtor is authorized, but not directed, to pay prepetition amounts

 outstanding as of the Petition Date, if any, owed to Rabobank to the extent it has directly provided

 services to Debtor in connection with the Cash Management System, such as Bank Fees and other

 service charges for the maintenance of the Cash Management System; and it is further

         ORDERED that Debtor is hereby authorized to execute any additional documents and

 reasonably cooperate with the financial institutions as may be required to carry out the intent and

 purpose of this Order; and it is further

         ORDERED that nothing in the Motion or this Interim Order shall be deemed to authorize

 Debtor to accelerate any payments not otherwise due prior to the date of the hearing to consider

 entry of an order granting the relief requested in the Motion on a final basis (“Final Hearing”); and

 it is further

         ORDERED that nothing contained in the Motion or this Interim Order or any payment

 made pursuant to the authority granted by this Interim Order is intended to be or shall be construed

 as (i) an admission as to the validity of any claim against Debtor, (ii) a waiver of Debtor’s or any


                                                   4
19-12417-mew         Doc 45    Filed 08/14/19    Entered 08/14/19 16:04:01          Main Document
                                                Pg 5 of 6


 appropriate party in interest’s rights to dispute any claim, or (iii) an approval or assumption of any

 agreement, contract, program, policy, or lease under section 365 of the Bankruptcy Code; and it is

 further

           ORDERED that notwithstanding entry of this Interim Order, nothing herein shall create,

 nor is intended to create, any rights in favor of or enhance the status of any claim held by, any

 party; and it is further

           ORDERED that notwithstanding the relief granted in this Interim Order, any payments

 made by the Debtor shall be subject to and in accordance with the terms of any order entered by

 this Court authorizing the Debtor’s use of cash collateral, and the budget attached thereto; and it

 is further

           ORDERED that the requirements of Bankruptcy Rule 6003(b) have been satisfied; and it

 is further

           ORDERED that the requirements of Bankruptcy Rule 6004(a) are hereby waived; and it

 is further

           ORDERED that notwithstanding any applicability of Bankruptcy Rule 6004(h), the terms

 and conditions of this Interim Order shall be immediately effective and enforceable upon its entry;

 and it is further

           ORDERED that the Final Hearing on the Motion shall be held on September 5, 2019, at

 11:30 a.m. (Eastern Time) and any objections or responses to the Motion shall be in writing, filed

 with the Court, and served upon (i) the proposed attorneys for Debtor, Weltman & Moskowitz,

 LLP, 270 Madison Avenue, Suite 1400, New York, New York 10016 (Attn: Michael L.

 Moskowitz, Esq.) and (ii) the Notice Parties, in each case so as to be received no later than 4:00

 p.m. (Eastern Time) on August 28, 2019; and it is further


                                                   5
19-12417-mew       Doc 45     Filed 08/14/19    Entered 08/14/19 16:04:01          Main Document
                                               Pg 6 of 6


        ORDERED that this Interim Order is effective only from the date of entry through this

 Court’s disposition of the Motion on a final basis; provided, that the Court’s ultimate disposition

 of the Motion on a final basis shall not impair or otherwise affect any action taken pursuant to this

 Interim Order; and it is further

        ORDERED that this Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation and/or enforcement of this Interim Order.


 Dated: August 14, 2019
        New York, New York


                                       /s/ Michael E. Wiles                                   .
                                       HONORABLE MICHAEL E. WILES
                                       UNITED STATES BANKRUPTCY JUDGE




                                                  6
